56 F.3d 68NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Joseph Michael LINCOLN, Appellant,v.BUREAU OF PRISONS;  Emery W. Morris, Warden, FCI Sandstone;John F. Linden, (C.M.) I-Unite; L. Robbins,H-Unite, I-Unite Manager FCI Sandstone, Appellees.
No. 94-3305
United States Court of Appeals,Eighth Circuit.
Submitted:  May 8, 1995Filed:  May 11, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Joseph Michael Lincoln appeals the District Court's1 dismissal of his 28 U.S.C. Sec. 2241 (1988) petition for a writ of habeas corpus.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court correctly denied relief.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota, adopting the report and recommendation of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota